     Case 8:21-cv-01033-TPB-CPT Document 1-1 Filed 04/30/21 Page 1 of 4 PageID 6
Filing # 122749106 E-Filed 03/09/2021 11:43:27 AM



                    IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                             IN AND FOR PASCO COUNTY, FLORIDA
                                        CIVIL ACTION


      THOMAS and GAIL GUGLIELMELLO,
                                                                   CASE NO.: 2021-CA-
                      Plaintiff,                                   JURY DEMAND
      V.

      NEWREZ, LLC,

                      Defendants.



                      PLAINTIFF'S COMPLAINT WITH JURY TRIAL DEMAND

            Plaintiffs, THOMAS and GAIL GUGLIELMELLO (hereinafter "Plaintiffs") as well as the
      Purported Class, by and through the undersigned couiisel, sues NEWREZ, LLC, and alleges:
                                        GENERAL ALLEGATIONS
             1.       Plaintiff is an individual that resides in PASCO County, Florida.
             2.       Defendaiit, NEW REZ, LLC, is a Delaware Limited Liability Company that reb
       ularly transacts business in this State and in Hillsborough Couiity by virtue of holding mortgage
       interests in real property.
             3.      Plaintiff was previously sued by Defendant's predecessor, PHH MORTGAGE
       CORPORATION, in the related foreclosure case styled a PHH MORTGAGE CORPORATION,
      Case No.: 15-CA-0682 ("foreclosure")
             4.      Throughout the pendency of the foreclosure, Plaintiff was been engaged in loss
      mitigation with the Defendant.
             5.      To that end, Plaintiff reinstated his mortgage account.
             6.      The foreclosure action was then dismissed after the borrowers reinstated their
      mortgage. This reinstatement brought the loan current through Jtily 31, 2019, after which the
      August 1, 2019 installment was due.
Case 8:21-cv-01033-TPB-CPT Document 1-1 Filed 04/30/21 Page 2 of 4 PageID 7




        7.      As part of the reiiistatement, the Defendant (through its counsel) indicated that
 any billing errors would first be addressed through counsel.
        8.      After the reinstatement fiinds were accepted, a number of billing eirors occuiTed.
 First, and despite paying the full reinstatement amount, the Defendants (or their predecessor)
 caused the Plaintiffs to be charged for attorney's fees and court costs that were not due after the
 reinstatement funds were accepted in a September of 2019 statement.
        9.     Next, in all stateinents until June of 2020, the incorrect interest rate was used in
 calculating the amount due and owing. The statements reflected 4.75% when, in reality, the ap-
 plicable charge was 4%.
        10.    Finally, a significant issue with the payoff figures provided for the loan closing.
 After recalculating all payments the principal amouiit actually increased, despite an increase in
 the applicable payments to the principal of the loan.
       11.     Despite these payment issues, the Plaiiitiffs had attempted to sell the home in
 question, and ultimately entered into a purchase contract with third party purchasers.
       12.     Despite their issues with the payoff ainount, Defendant would not con ect the
 payoff figures.
       13.     As a result of this refusal, the Plaintiffs closed on that transaction "under protest"
 expressly reserving the right to pursue this claim.
       14.     Prior to the closing, the Plaintiffs requested an itemized breakdown of the payoff
 figures pursuant to Fla. Stat. 701.04 and RESPA (12 USC 2605).
       15.     All con.ditions precedent to this matter have beeii substantially coniplied with or
 have been waived.
       16.     Plaintiff has engaged Owen & Dunivan, PLLC to prosecute this matter and has
 agreed that they are entitled to a reasonable fee.
                         COUNT I- VIOLATION OF THE FLORIDA
                       CONSUMER COLLECTION PRACTICES ACT
       17.     Plaintiff repeats and restates paragraphs 1- 16 as if fiilly set forth hereiii.
       18.     Defendaiit is a person as that term is defined under Florida law.
       19.     Defendant seeks to collect consumer debts witliin the state of Florida.
       20.     Plaintiffs are consumers as that term is defined under Fla. Stat. 559.55(8).
Case 8:21-cv-01033-TPB-CPT Document 1-1 Filed 04/30/21 Page 3 of 4 PageID 8




        21.     Plaintiffs have obligations allegedly payable to Defendaiit, which arise from
 transactions wliich primarily for personal, family, or household purposes.
        22.     Defendant, in collecting these consumer debts, violated the Fla. Stat. 559.72, by
 claiining a debt wlien such person knows that the debt is not legitimate and asserted the exis-
 tence of some other legal right wlien such person knows that the right does not exist.
        23.     Defendant, in collecting these consumer debts, violated the Fla. Stat. 559.72, by
 threatening to collect a debt when such person lcnows that the debt is not legitimate and asserted
 the existence of some other legal right when such person knows that the i-ight does not exist.
        WHEREFORE, Plaintiff and Class Members seek judgment in their favor, for statutory
damages, actual damages and other damages to be acceptable at law, for attorney's fees and court
costs pursuant to Fla. Stat. 559.77(2), .for iiiterest (pre judgment and post judgment), and for any
and all other relief this court deems just.
                            COUNT II - VIOLATION OF THE REAL
                     ESTATE SETTLEMENT AND PROCEDURES ACT
        24.     Plaintiff repeats and restates paragraphs 1- 16 as if fully set forth herein.
        25.     At all tinies relevant to this action, Defendant is subject to and must abide by the
 Real Estate Settlemeiit Procedures Act, 12 U.S.0 § 2601, et. seq. ("RESPA"), and the regula-
 tions applicable thereto, as set forth under 24 CFR §3500.1, et. seq., and 12 CFR § 1024.30, et.
 seq.
        26.    Defendant engaged in an act or omission prohibited under 12 USC 2605(k)(1)(C)
 and 12 CFR § 1024.35-36 by its failure to take timely action to respoiid to Plaintiff's request for
 a final balance, to correct errors within the payoffs, to properly calculate the payoff figure, to
 accurately apply accepted payiiients to the principal, interest, and escrow accounts, etc.
        27.    As a direct and proximate result of the above-described violations of RESPA by
 Defendant, Plaintiffs have suffered losses and damages. This includes but is not limited to a
 substantial overpaymeiit of the amount sought
        WHEREFORE, Plaiiitiffs seek judginent in their favor, for statutory damages, actual
damages and other damages to be acceptable at law, for attorney's fees and court costs, for inter-
est (pre judginent and post judginent), and for any and all other relief this court deems just.
Case 8:21-cv-01033-TPB-CPT Document 1-1 Filed 04/30/21 Page 4 of 4 PageID 9




                                            JURY DEMAND
      Plaintiff demands a juiy trial on all issues so triable


                                                  Respectfully submitted,

                                                  OWEN & DUNIVAN, PLLC
                                                  Attorneys foz Plaintiff.
                                                  615 W. De Leon St.
                                                  Tampa, FL 33606
                                                  Plione: 813.502.6768
                                                  Eniail: bdunivan@.owendunivan.com




                                                  By:
                                                          B'i•yant     univan Jr.,
                                                          Fla. BaiiHfZ.: 1.02594
